MAINE	SUPREME	JUDICIAL	COURT	                                            Reporter	of	Decisions	
Decision:	      2018	ME	64	
Docket:	        Pen-17-520	
Submitted	
				On	Briefs:	 April	25,	2018	
Decided:	       May	8,	2018	
	
Panel:	         SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                            IN	RE	CHILDREN	OF	TASHA	R.	
       	

PER	CURIAM	

	      [¶1]	 	 Tasha	 R.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Bangor,	Jordan,	 J.)	 terminating	 her	 parental	 rights	 to	 two	 of	 her	 children	

pursuant	to	22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i)-(ii),	(iv)	(2017).		

Contrary	to	the	mother’s	contention,	the	court	did	not	abuse	its	discretion	in	

proceeding	 with	 the	 termination	 hearing	 notwithstanding	 her	 request	 to	

replace	her	court-appointed	counsel.		The	mother	does	not	challenge	the	court’s	

findings	 by	 clear	 and	 convincing	 evidence	 of	 parental	 unfitness	 and	 that	

termination	is	in	the	children’s	best	interests. See In	re	Zarianna	C.,	2018	ME	11,	

¶	2,	 177	 A.3d	 1270;	 In	re	Alexavier	G.,	 2017	 ME	 227,	 ¶	 1	 &	 n.1,	 174	 A.3d	 891	

(stating	 that	 when	 the	 trial	 court	 found	 three	 bases	 for	 parental	 unfitness,	 a	

single	undisputed	basis	“constitutes	a	waiver	of	this	issue	on	appeal”	and	“alone	

is	 sufficient	 to	 support	 the	 court’s	 termination	 of	 her	 parental	 rights”).		

Accordingly,	we	affirm	the	judgment.	
2	

	        [¶2]		The	mother	failed	to	appear	for	the	September	26,	2017,	hearing	on	

the	 Department	 of	 Health	 and	 Human	 Services’	 petition	 to	 terminate	 her	

parental	rights.		Her	court-appointed	counsel	was	present	and	represented	her	

interests.	 	 Earlier,	 on	 September	 15,	 acting	 pro	 se,	 the	 mother	 filed	 two	

handwritten	 letters	 with	 the	 court	 raising	 numerous	 issues.	 	 Relevant	 to	 the	

sole	issue	she	raises	on	appeal,	in	one	of	the	letters	the	mother	alleged	that	her	

attorney	had	failed	to	adequately	communicate	with	and	otherwise	represent	

her,	and	she	named	another	attorney	that	she	wished	to	have	appointed	to	her	

case.1		Upon	finding	that	“I	don’t	take	anything	from	[the	letters]	.	.	.	[t]hey’re	

allegations	.	.	.	[and	the	mother]	is	not	here	today,”	and	without	objection	from	

any	party,	the	court	proceeded	with	the	evidentiary	hearing,	in	which	the	State,	

the	mother’s	counsel,	and	the	guardian	ad	litem	participated.	

	        [¶3]		Although	the	mother	has	a	due	process	right	to	appointed	counsel	

in	this	child	protection	proceeding,	In	re	T.B.,	2013	ME	49,	¶	14,	65	A.3d	1282,	

“the	right	to	counsel	does	not	include	unfettered	freedom	to	change	attorneys,”	

State	 v.	 Goodno,	 511	 A.2d	 456,	 457	 (Me.	 1986).	 	 We	 review	 the	 trial	 court’s	

decision	on	a	motion	to	change	counsel	for	an	abuse	of	discretion.		In	re	J.R.	Jr.,	



     1
    		In	addition	to	representing	the	absent	mother	at	the	hearing,	counsel	filed	a	notice	of	appeal	and	
appellant’s	brief	on	her	behalf.		There	is	no	indication	in	the	record	that	the	prospective	substitute	
attorney	named	in	the	mother’s	letter	was	even	aware	of	her	request.	
                                                                                        3	

2013	 ME	 58,	 ¶	 19,	 69	 A.3d	 406;	 see	 In	re	Evelyn	A.,	 2017	 ME	 182,	 ¶	 19,	

169	A.3d	914	(“Although	we	recognize	the	trial	court’s	goal	of	protecting	the	

parents’	fundamental	right	to	effective	assistance	of	counsel,	the	court	must	be	

careful,	in	protecting	that	right,	not	to	ignore	the	simultaneous	interest	of	the	

State	in	promoting	‘the	early	establishment	of	permanent	plans	for	the	children,	

22	M.R.S.	 §	 4003(4)	 [2017].’”	 (citation	 omitted)).	 	 On	 these	 facts	 we	 find	 no	

abuse	 of	 discretion	 in	 the	 court’s	 decision	 to	 proceed	 with	 the	 termination	

hearing.	

	        The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	      	     	    	
	
Randy	G.	Day,	Esq.,	Garland,	for	appellant	mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Bangor	District	Court	docket	numbers	PC-2016-74,	75	
FOR	CLERK	REFERENCE	ONLY